J-A17017-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: K.L., A MINOR          :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: SUPPORT CENTER FOR              :
    CHILD ADVOCATES                            :
                                               :
                                               :
                                               :
                                               :   No. 567 EDA 2022

                Appeal from the Order Entered January 26, 2022
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                        No(s): CP-51-DP-0001379-2019

    IN THE INTEREST OF: J.O., A MINOR          :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: SUPPORT CENTER FOR              :
    CHILD ADVOCATES                            :
                                               :
                                               :
                                               :
                                               :   No. 568 EDA 2022

                Appeal from the Order Entered January 26, 2022
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                        No(s): CP-51-DP-0000135-2020


BEFORE:      PANELLA, P.J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY NICHOLS, J.:                             FILED AUGUST 22, 2022

        Appellant Support Center for Child Advocates appeals from the orders

that vacated its appointment as Guardian ad litem (“GAL”) for K.L. and J.O.

(collectively “Children”) in two related dependency proceedings.      Appellant




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A17017-22



argues that the trial court erred by vacating Appellant’s appointment as GAL

for Children. We reverse.

      We adopt the trial court’s summary of the relevant facts and procedural

history in this matter. See Trial Ct. Op., 3/29/22, at 5-15. Briefly, this matter

involves two children, K.L. and J.O. K.L. and J.O. are half-siblings, and they

are both the children of Y.O. (Mother).      In August of 2019, Appellant was

appointed as GAL and legal counsel for K.L. in dependency proceedings. After

a series of hearings, K.L. was adjudicated dependent, removed from Mother’s

care, and placed in a kinship care home. By January 26, 2022, Mother had

executed a voluntary relinquishment of her parental rights to K.L.

      Appellant was appointed as GAL and legal counsel for J.O. in January of

2020. J.O. had multiple unattended health problems which necessitated his

removal from Mother’s care. After a series of hearings, J.O. was adjudicated

dependent, removed from Mother’s care, and placed in the care of a family

friend, R.T.   The trial court also awarded legal custody of J.O. to the

Philadelphia Department of Human Services (DHS).

      While in R.T.’s care, J.O. received treatment for some of his medical

needs, including surgery at the Children’s Hospital of Philadelphia. However,

R.T. did not bring J.O. to all of his doctor’s appointments with specialists. After

R.T. indicated that she was moving to New York, J.O. was placed in the care

of R.T.’s sister, S.D., on or about January 14, 2022. DHS was aware of this

placement and began the process to certify S.D. as kinship care provider.




                                       -2-
J-A17017-22



      On January 26, 2022, the trial court held a dependency review hearing.

At that hearing, Community Umbrella Association (CUA) caseworker Mileihka

Colon testified about K.L.’s desire for her current caregiver to adopt her and

stated that Mother had signed a voluntary relinquishment of her parental

rights to K.L. N.T. 1/26/22, at 6-10. Appellant did not have any questions

for Ms. Colon regarding K.L. Id. at 10. The trial court concluded that it was

in K.L.’s best interests for the court to         accept Mother’s voluntary

relinquishment and terminate Mother’s parental rights to K.L. Id. However,

the trial court continued K.L.’s dependency proceedings in order to allow DHS

to obtain a copy of the death certificate for K.L.’s father. Id. at 10-13.

      The trial court then conducted a permanency review hearing for J.O. Id.

at 13-40. Ms. Colon testified that J.O. was currently placed with S.D. Id. at

13. Previously, J.O. had been placed with S.D.’s sister, R.T., who is a friend

of Mother. Id. at 14, 21-22. J.O. was first placed with R.T. around April of

2020. Id. at 15. R.T. is not a certified kinship provider. Id. at 14. Ms. Colon

acknowledged that J.O. has a strong connection with R.T. and wishes to

remain with her. Id. at 14, 33.

      Ms. Colon described J.O.’s health conditions which require treatment

with various specialists. Id. at 15. Ms. Colon testified that R.T. did not bring

J.O. to these appointments. Id. at 15-16, 28. J.O. was placed with S.D. in

January of 2022 because R.T. moved to New York after having problems with

the rent at her previous residence. Id. at 16. Ms. Colon testified that R.T.

stated that she intended to move back to Philadelphia in March of 2022, but

                                     -3-
J-A17017-22



she did not provide Ms. Colon with a specific date. Id. at 20. Currently, CUA

is working to certify S.D. as a kinship care provider. Id. at 22.

      Appellant   then   cross-examined     Ms.    Colon.   During    that   cross

examination, Ms. Colon confirmed that R.T. had arranged for J.O. to have

surgery at Children’s Hospital of Philadelphia.       Id. at 23-25.   Ms. Colon

acknowledged that R.T. brought J.O. to many medical appointments but

stated that R.T. could not meet J.O.’s medical needs due to the missed

appointments. Id. at 25-29. The trial court interjected, and the following

exchange occurred:

      [Trial court]: I’m not sure where you’re going with this. That’s
      not an issue here. The issue is, [R.T.] is currently an uncertified
      former care giver. I’m not sure what you’re doing.

      [Appellant]: Your Honor, the testimony that I’m hoping to elicit
      for your judgment --

      [Trial court]: -- You want to show that she gave good care for the
      child?

      [Appellant]: Correct.

      [Trial court]: No one is questioning that.

      [Appellant]: It has been at issue, Your Honor, and maybe not
      before you, but I’m certainly creating a record --

      [Trial court]: -- Well, I’m the only one that matters right now.

      [Appellant]: -- to ensure that [R.T.] is seen as stellar care giver
      to [J.O.]

      [Trial court]: Well, I’m not sure that’s our role because you appear
      to be advocating for a non-certified care giver.

      [Appellant]: It’s to watch out for the best interests of our client.

      [Trial court]: Listen to me, please. While you’re advocating for a
      non-certified care giver, under the rules of [DHS], she’s not able

                                      -4-
J-A17017-22


      to be certified, and because she is not certified, she therefore is
      not able to be considered a certified care giver.

      She appears to have done wonders for this child in the past, and
      there is no such thing as defining her to be a stellar care giver.
      I’m not sure where you’re coming up with that, and that’s not our
      job. Your job is to represent this child.

      Finish up, please.

Id. at 29-31.

      On redirect examination, Ms. Colon testified that the certifying agency

stopped the process of certifying R.T. as a caregiver because R.T. did not

return their phone calls asking for information. Id. at 33.

      During closing arguments, counsel for DHS recommended that J.O.

remain with S.D. Id. at 35-36. Appellant argued for J.O. to be returned to

R.T.’s care when she returned to Philadelphia.       Id. at 36-37.     Appellant

contended that J.O. wished to remain with R.T., that R.T. served J.O.’s best

interests for two years, and that R.T. facilitates a healthy relationship between

J.O. and his Mother. Id. at 37. Mother’s counsel joined that request. Id.

      The trial court responded:

      I find it ironic that all the argument is in favor of [R.T.], and the
      child advocate seems to have converted herself into an advocate
      for [R.T.] and not the child.

      Because I believe the child advocate has lost perspective in this
      case and has not focused on the best interests of the child, I am
      going to vacate the appointment of the child advocate and refer
      the matter to court administration for appointment of a new child
      advocate.

      In the interim, I am going to grant your request to move the child,
      pending certification, to a care giver, a home of a care giver who
      is certified by the Department.


                                      -5-
J-A17017-22


       What I’m hearing is, the child was with an uncertified care giver,
       although it appears there is no question she gave adequate care,
       but the testimony further reflects that she’s not quite the stellar
       person that the child advocate believes she is.

       There have been issues and there have been vacancies in her
       ability, and although she’s done a pretty good job, I need to make
       sure that the law is followed here, and the law is that a care giver
       must be certified in order to proceed with all of the other
       requirements to make sure that this child’s future is cared for.

       I don’t doubt that [R.T.] did a good job. I question the child
       advocate’s impartiality and that’s why I am vacating the child
       advocate.

Id. at 37-39.

       The trial court’s order for J.O. to remain with S.D. and vacating

Appellant’s appointment as GAL for J.O was reduced to writing that same day.

See Trial Ct. Order, 135-2020, 1/26/22, at 1-2. The trial court also issued a

written order directing that K.L. remain in foster care and vacating Appellant’s

appointment as GAL for K.L. because “the court finds the GAL is not acting in

[K.L.’s] best interest.” Trial Ct. Order, 1379-2019, 1/26/22, at 1. The trial

court subsequently appointed a new attorney to serve as GAL for Children.1


____________________________________________


1 On January 31, 2022, Appellant filed a motion for reconsideration, listing
both trial court docket numbers, seeking reconsideration of the trial court’s
dependency orders removing Appellant as GAL. However, it appears that the
trial court did not rule on these motions.          Therefore, the motion for
reconsideration does not affect our jurisdiction over this appeal. See Interest
of C.B., 264 A.3d 761, 769 n.16 (Pa. Super. 2021) (noting that the “filing of
motion for reconsideration does not toll thirty-day appeal period, unless trial
court enters order expressly granting reconsideration within thirty days of
entry of appealable order” (citation omitted)), appeal denied, 270 A.3d 1098
(Pa. 2022).


                                           -6-
J-A17017-22



       Appellant timely filed notices of appeal and statements of errors

complained on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).2 The trial

court filed a responsive opinion addressing Appellant’s claims.

       Appellant raises the following issues for our review:

       1. Did the trial court abuse its discretion when it vacated the
          appointments of the guardian ad litem to represent siblings,
          K.L. and J.O., where at no time did the guardian ad litem
          abdicate their fundamental legal, ethical and statutory
          responsibility to represent the needs and the wishes of their
          clients, J.O. and K.L., as set forth in the Juvenile Act,
          established by the Order of Appointment, and directed by the
          Rules of Professional Conduct, and when instead the guardian
          ad litem acted all times with loyalty, diligence, and zeal to
          ensure that the complex needs of each youth are and were
          well-served by their custodian and caregivers.

       2. Did the trial court abuse its discretion in depriving the youth
          K.L. of representation by counsel with whom K.L. had
          developed a trusting bond over a two-year period and in doing
          so, did the trial court also deprive both K.L. and the Appellant
          of due process when the trial court vacated Appellant’s
          appointment of K.L. after the conclusion of the hearing when
          the parties had been excused from the courtroom?

Appellant’s Brief at 5-6 (formatting altered).

       In its first issue, Appellant argues that the trial court abused its

discretion in removing Appellant as GAL for Children based on Appellant’s




____________________________________________


2 Appellant filed a separate notice of appeal at each trial court docket pursuant
to Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018), and Pa.R.A.P.
341(a). On March 23, 2022, this Court consolidated the appeals sua sponte
pursuant to Pa.R.A.P. 513. Order, 3/23/22.

                                           -7-
J-A17017-22



advocacy during the January 26, 2022 hearing.3 Appellant’s Brief at 14-29.

Specifically, Appellant contends that the trial court removed Appellant as

J.O.’s GAL because Appellant argued that J.O. should be placed with R.T. after

R.T. moves back to Philadelphia. Id. at 17-18, 20-27. Appellant notes that

under the Juvenile Act, GAL is “‘charged with representation of the legal

interests and the best interest[s] of the child at every stage of the

proceedings[,]’ which includes advising ‘the court of the child’s wishes to the

extent that they can be ascertained and present to the court whatever

evidence exists to support the child’s wishes.’” Id. at 14 (quoting 42 Pa.C.S.

§ 6311(b), (b)(9)); see also id. at 17 (stating that “[t]he child’s

representative must ‘[a]dvise the court of the child’s wishes to the extent that

they can be ascertained and present to the court whatever evidence exists to

support the child’s wishes’” (quoting Pa.R.J.C.P. 1154)). Therefore, Appellant

concludes that the trial court erred in removing Appellant as GAL for




____________________________________________


3 Although Appellant presented a single question for review arguing that the
trial court abused its discretion by removing Appellant as GAL for Children,
Appellant divides its argument into two sections in its brief. Specifically,
Appellant claims: (1) Appellant had fulfilled its responsibilities as GAL for
Children, and (2) the trial court’s decision to vacate Appellant’s appointment
as GAL was not in the best interests of J.O. While we appreciate Appellant’s
organization of its argument in a manner conducive to the instant case, we
remind Appellant that Pa.R.A.P. 2119(a), requires, among other items, that
the argument “be divided into as many parts as there are questions to be
argued.” Pa.R.A.P. 2119(a). However, under the circumstances of this case,
we decline to impose waiver.


                                           -8-
J-A17017-22



advocating placement with R.T., which Appellant asserts was in J.O.’s best

interest and consistent with J.O.’s clearly expressed wishes. Id. at 18, 20.4

       Appellant further argues that the trial court violated Children’s right to

legal representation by vacating its appointment as GAL because Appellant

had been advocating for Children’s best interests and legal interests. Id. at

18-21, 29 n.14. Lastly, Appellant contends that vacating its appointment as

GAL for J.O. was not in J.O.’s best interest. Id. at 27-29. Appellant asserts

that because J.O. is bonded with R.T. and R.T. has consistently seen to J.O.’s

care, it was in J.O.’s best interest for R.T. to remain the caregiver for J.O. Id.

       In reviewing Appellant’s claim, we are guided by the following principles:

       We review a trial court’s decisions in a child dependency
       proceeding for an abuse of discretion. We must accept the facts
       as found by the trial court unless they are not supported by the
       record. It is our responsibility to ensure that the trial court has
       applied the appropriate legal principles to the record while still
       affording great weight to the court’s fact-finding function, as the
       trial court is in the best position to observe and rule on the
       credibility of the parties and witnesses.




____________________________________________


4  Appellant also notes that the trial court did not afford Appellant an
opportunity to develop its case that R.T. would be a suitable caregiver by
interrupting Appellant’s questioning of CUA case worker Mileihka Colon. Id.
at 18, 25-26. To the extent that Appellant argues that the trial court
improperly restricted Appellant’s cross-examination of Ms. Colon, Appellant
has not included this claim in its Rule 1925(b) statement or in the statement
of questions presented in its brief. Therefore, it is waived. See Pa.R.A.P.
1925(b)(4)(vii) (stating that “[i]ssues not included in the Statement and/or
not raised in accordance with the provisions of this paragraph (b)(4) are
waived”), 2116(a) (stating that “[n]o question will be considered unless it is
stated in the statement of questions involved or is fairly suggested thereby”).

                                           -9-
J-A17017-22



In Interest of C.P., 155 A.3d 631, 633-34 (Pa. Super. 2017) (citations and

quotation marks omitted).

     Section 6311 of the Juvenile Act provides:

     (a) Appointment.—When a proceeding, including a master’s
     hearing, has been initiated alleging that the child is a dependent
     child under paragraph (1), (2), (3), (4) or (10) of the definition of
     “dependent child” in section 6302 (relating to definitions), the
     court shall appoint a guardian ad litem to represent the legal
     interests and the best interests of the child. The guardian ad litem
     must be an attorney at law.

     (b) Powers and duties.—The guardian ad litem shall be charged
     with representation of the legal interests and the best interests of
     the child at every stage of the proceedings and shall do all of the
     following:

        (1) Meet with the child as soon as possible following
        appointment pursuant to section 6337 (relating to right to
        counsel) and on a regular basis thereafter in a manner
        appropriate to the child’s age and maturity.

                                 *     *      *

        (3) Participate in all proceedings, including hearings before
        masters, and administrative hearings and reviews to the
        degree necessary to adequately represent the child.

        (4) Conduct such further investigation necessary to ascertain
        the facts.

        (5) Interview potential witnesses, including the child’s parents,
        caretakers and foster parents, examine and cross-examine
        witnesses and present witnesses and evidence necessary to
        protect the best interests of the child.

                                 *     *      *

        (7) Make specific recommendations to the court relating to the
        appropriateness and safety of the child’s placement and
        services necessary to address the child’s needs and safety.




                                     - 10 -
J-A17017-22


        (8) Explain the proceedings to the child to the extent
        appropriate given the child’s age, mental condition and
        emotional condition.

        (9) Advise the court of the child’s wishes to the extent that they
        can be ascertained and present to the court whatever evidence
        exists to support the child’s wishes. When appropriate because
        of the age or mental and emotional condition of the child,
        determine to the fullest extent possible the wishes of the child
        and communicate this information to the court. . . .

42 Pa.C.S. § 6311(a)-(b); see also Pa.R.J.C.P. 1154 (the same).

     Rule of Juvenile Court Procedure 1151 states:

     A. Guardian ad litem for child. The court shall assign a
     guardian ad litem to represent the legal interests and the best
     interests of the child if a proceeding has been commenced
     pursuant to Rule 1200 alleging a child to be dependent who:

        (1) is without proper parental care or control, subsistence,
        education as required by law, or other care or control necessary
        for the physical, mental or emotional health, or morals;

                                 *     *      *

     C. Counsel and Guardian ad litem for child. If a child has legal
     counsel and a guardian ad litem, counsel shall represent the legal
     interests of the child and the guardian ad litem shall represent the
     best interests of the child.

Pa.R.J.C.P. 1151(A)(1), (C).

     The Comment to Rule of Juvenile Court Procedure 1154 explains that:

     “Legal interests” denotes that an attorney is to express the child’s
     wishes to the court regardless of whether the attorney agrees with
     the child’s recommendation. “Best interests” denotes that a
     guardian ad litem is to express what the guardian ad litem
     believes is best for the child’s care, protection, safety, and
     wholesome physical and mental development regardless of
     whether the child agrees.

Pa.R.J.C.P. 1154 cmt.

                                     - 11 -
J-A17017-22



       A single attorney may serve as both GAL and the child’s legal counsel

so long as there is no conflict between the child’s best interests and legal

interests. See In re J’K.M., 191 A.3d 907, 913 (Pa. Super. 2018) (citing 42

Pa.C.S. § 6311(a)). “[T]he GAL is to represent a child’s legal interests by

determining ‘to the fullest extent possible,’ a child’s wishes, if those wishes

are ascertainable.” Id. (quoting 42 Pa.C.S. § 6311(b)(9)). However, “if a

child’s wishes conflict with the GAL’s belief of the best interests of that child,

the GAL has a conflict and the court may separate the representation by

retaining the GAL to act solely as the child’s attorney and appointing a new

GAL.” C.P., 155 A.3d at 634 n.2 (citing Pa.R.J.C.P. 1151 cmt).; see also

J’K.M., 191 A.3d at 915.5

       In C.P., the trial court vacated an attorney’s appointment as GAL in a

dependency proceeding, but allowed the attorney to remain as the child’s legal

counsel. C.P., 155 A.3d at 632. On appeal, this Court affirmed the trial court’s

ruling, as the child had been adjudicated dependent based on status offenses

and Pa.R.J.C.P. 1151 did not require the appointment of a GAL under those

circumstances. Id. at 634-35.

       In J’K.M., a single attorney served in the dual role of GAL and the child’s

legal counsel in a dependency proceeding. J’K.M., 191 A.3d at 909. During

a permanency review hearing, the attorney stated that the child wished to
____________________________________________


5  To the extent that 42 Pa.C.S. § 6311(b)(9) is inconsistent with the
requirement that the court appoint a separate GAL and counsel for a child
when there is a conflict between the child’s best interests and legal interests,
it has been suspended. See Pa.R.J.C.P. 1154, cmt; 1800(3).

                                          - 12 -
J-A17017-22



return to the mother’s home, but argued that it was in the child’s best interests

to remain in foster care. Id. The mother’s counsel requested that the trial

court appoint a separate GAL, and the trial court denied the request. Id. at

910.   On appeal, this Court concluded that because there was a conflict

between the child’s legal interests and best interests, the child’s counsel

should have requested that the trial court appoint a separate GAL. Id. at 915.

Therefore, the J’K.M. Court reversed the trial court’s order and remanded for

the appointment of a new, separate GAL while allowing the former GAL to

continue to represent the child’s legal interests as the child’s counsel. Id. at

916.

       Our Supreme Court has held that in a dependency proceeding, the trial

court is not bound by Department of Public Welfare regulations, particularly

those that restrict the placement of children to certified foster care homes. In

re Lowry, 484 A.2d 383, 386-88 (Pa. 1984). In Lowry, the Court considered

whether a trial court had authority under 42 Pa.C.S. § 6351 to order a

dependent child to be placed with “an individual without the prior certification

of the individual’s home as an approved foster care home.” Id. at 385. Our

Supreme Court observed

       [i]n ordering a disposition under Section 6351, the court acts not
       in the role of adjudicator reviewing the action of an administrative
       agency, in which case, the regulations promulgated to bind that
       agency could not be ignored; rather the court acts pursuant to a
       separate discretionary role with the purpose of meeting the child’s
       best interests.




                                      - 13 -
J-A17017-22



Id. at 386. The Court concluded that 42 Pa.C.S. § 6351(a)(2)(i) permits the

trial court to place the child with anyone that the court finds to be qualified to

receive and care for the child, “without regard to whether the individual

is as yet authorized by law, i.e.[,] as an approved foster care home,

to receive and care for the child.”         Id. at 387 (emphasis added). The

Lowry Court further explained that

      [i]n making any disposition pursuant to its authority under Section
      6351, the court is guided by the overriding principle of acting “to
      provide for the care, protection, and wholesome mental and
      physical development of children coming within the provisions of
      this chapter.” 42 Pa.C.S. § 6301(b)(1). We, too, in construing
      the Juvenile Act, are directed by Section 6301 to observe the same
      stated purpose. Accordingly, that result which will encourage,
      rather than discourage, action related to the best interests and
      protection of the child, is preferred.

Id. at 388; see also In re Tameka M., 580 A.2d 750, 752 (Pa. 1990)

(holding that “[t]he Juvenile Court maintains a continuing plenary jurisdiction

in dependency cases under 42 Pa.C.S.[] § 6351 and has the power to review

the circumstances of dependent juveniles and to question both the legal

custodian, CYS, and the foster parents concerning the condition and the needs

of the dependent child”).

      Here,   as   noted    previously,   the   trial   court   vacated   Appellant’s

appointment as GAL after concluding that Appellant had “lost perspective,”

failed to focus on J.O.’s best interests, and had “converted herself into an

advocate for [R.T.] and not the child.” See N.T. at 37.

      In its Rule 1925(a) opinion, the trial court explained:


                                      - 14 -
J-A17017-22


       The Rules of Juvenile Court Procedure outline the duties that the
       guardian ad litem shall perform pursuant to Pa.R.J.C.P. No. 1154.
       At the time of the last permanency review hearing on [January
       26, 2022], [Appellant] objected to J.O.’s placement with the
       current caregiver and argued that it would be in the best interest
       of the Child to wait until R.T.’s return, wait for a home assessment
       of a home not in existence, and place J.O. with R.T. in a PLC[6]
       placement. This court concluded based on the testimony heard
       and arguments made that counsel was arguing zealously in favor
       of the former caregiver, who was not certified, was living in New
       York and had a tentative timeline to perhaps return to Philadelphia
       sometime in March. This court acknowledged that R.T. had done
       wonders for this Child in the past, however, this court reasoned
       that the course of action outlined by [Appellant] was not in J.O.’s
       best interest.

       [Appellant’s] allegation that vacating [its appointment] was done
       after the hearing was held and without [Appellant] being present
       in the courtroom is unfounded and against the above noted
       narrative noted in the notes of testimony of the permanency
       review hearing held on January 26, 2022.

       Based upon the testimony and arguments heard at this hearing,
       this court reasoned, pursuant to its plenary powers and 42
       Pa.C.S.[] § 6351 that the orders vacating [Appellant’s] of these
       Children was best suited to the safety, protection, and physical,
       mental, and moral welfare of these Children. For the foregoing
       reasons, this court respectfully requests the permanency review
       orders issued by this court on January 26, 2022, be affirmed.

Trial Ct. Op. at 21-23 (footnotes and some citations omitted, and formatting

altered).

       Based on our review of the record, we conclude that the trial court

abused its discretion by removing Appellant as GAL for J.O. See C.P., 155

A.3d at 633-34.


____________________________________________


6Permanent legal custodian. See In re H.V., 37 A.3d 588, 589 (Pa. Super.
2012); 42 Pa.C.S. § 6351(a)(2.1); 67 Pa.C.S. § 3102.

                                          - 15 -
J-A17017-22



       Accordingly, we hold that the trial court erred in removing Appellant as

GAL based on its conclusion that Appellant failed to advocate for J.O.’s best

interests.   Although the trial court recognized that R.T. had been a good

caregiver for J.O. in the past, the court concluded that placement with R.T.

was not appropriate because DHS had not certified R.T. as a caregiver.

Further, in light of R.T.’s lack of certification, the trial court concluded that

Appellant was not advocating for J.O.’s best interests by arguing for his

placement with R.T. As our Supreme Court explained in Lowry, a trial court

is not bound by regulations regarding certification of foster care homes and

has the authority to order a child placed with an uncertified caregiver when

such placement is in the best interest of the child. See Lowry, 484 A.2d at

386-88. Therefore, we conclude that the trial court misapplied the law by

concluding that Appellant was not advocating for J.O.’s best interests by

arguing for placement with R.T., who was not a certified caregiver. See id.

Further, although we recognize that the trial court has plenary jurisdiction in

dependency matters, see Tameka M., 580 A.2d at 752, we conclude that the

trial court erred in removing Appellant as GAL based on its incorrect

application of the best interests of the child standard to the facts of the case.7

See C.P., 155 A.3d at 633.


____________________________________________


7 We recognize that there are circumstances under which a court may remove
a GAL for failing to advocate for the best interests of the child. Therefore, we
emphasize that our conclusion with respect to Appellant as GAL is limited to
the specific facts and circumstances of these cases.

                                          - 16 -
J-A17017-22



      Further, we conclude that the trial court erred in removing Appellant as

GAL for advocating for J.O.’s legal interests. During the permanency review

hearing, Ms. Colon testified that J.O. has a strong connection with R.T. and

wishes to remain in R.T.’s custody. See N.T. at 14, 33. Because Appellant

was serving in the dual roles of GAL and the child’s legal counsel, Appellant

was obligated to represent J.O.’s legal interests “by determining ‘to the fullest

extent possible,’ [his] wishes, if those wishes are ascertainable.” See J’K.M.,

191 A.3d at 913 (quoting 42 Pa.C.S. § 6311(b)(9); see also Pa.R.J.C.P.

1154(9)). Here, Appellant informed the trial court of J.O.’s desire to be placed

back in R.T.’s care. The trial court did not address whether there was a conflict

between J.O.’s best interests and legal interests.        If the trial court had

concluded that such a conflict existed, the appropriate action would have been

to appoint a separate GAL to represent J.O.’s best interests and allow

Appellant to remain as J.O.’s legal counsel and advocate for J.O.’s wishes.

See J’K.M., 191 A.3d at 915-16; see also C.P., 155 A.3d at 634 n.2. For

the foregoing reasons, we reverse the trial court’s order removing Appellant

as GAL for J.O. See C.P., 155 A.3d at 633.

      Lastly, we discern no basis in the record for the trial court to remove

Appellant as GAL for K.L. The trial court did not specifically discuss its decision

to remove Appellant as GAL for K.L. Instead, the trial court’s analysis focused

entirely on Appellant’s purported loss of perspective with respect to

Appellant’s representation of J.O. See Trial Ct. Op. at 21-23. There was no

indication in the record that Appellant failed to advocate for K.L.’s best

                                      - 17 -
J-A17017-22



interests and legal interests. See N.T. at 3-13. It appears that the trial court

concluded, without support in the record, that Appellant could not serve as

GAL for K.L. based on Appellant’s advocacy for J.O., accordingly, we are

constrained to reverse the trial court’s order removing Appellant as GAL for

K.L. for the reasons stated above. See C.P., 155 A.3d at 633.

       Having concluded that the trial court abused its discretion in vacating

Appellant’s appointment as GAL for Children, we need not reach Appellant’s

due process claim.8

       For these reasons, we reverse the trial court’s January 26, 2022, orders

that vacated Appellant’s appointment as GAL for the Children, K.L. and J.O.

We emphasize that the only orders before this Court on appeal concern the

trial court’s removal of Appellant as GAL for Children. All other orders and

subject matter pertinent to the instant cases are not included in this decision

and remain in status quo.




____________________________________________


8 Finally, we observe that Appellant’s brief does not contain a certification of
compliance with the Case Records Public Access Policy of the Unified Judicial
System of Pennsylvania (“Public Access Policy”). See Pa.R.A.P. 127(A);
2111(a)(12). Appellant has also included exhibits that contain copies of the
transcript from the January 26, 2022 hearing and the trial court’s orders, none
of which have not been redacted to remove Children’s names and dates of
birth. See Public Access Policy § 7.0(A)(5), (D). Because the record of these
Children’s Fast Track matters has already been sealed, this Court does not
have to order Appellant’s brief be sealed. See id. at § 7.0(F) (providing that
a court may sua sponte order a document that violates the Public Access Policy
be sealed). We decline to impose sanctions here, but caution Appellant to
comply with the Public Access Policy in the future.

                                          - 18 -
J-A17017-22



      Orders   vacating      GAL   appointment   reversed.   Case   remanded.

Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/22/2022




                                      - 19 -